 1

 2

 3

 4

 5

 6
                         UNITED STATES DISTRICT COURT
 7
                                 EASTERN DISTRICT OF CALIFORNIA
 8

 9   CHRISTIAN DAVID ENTO,                                Case No. 1:19-cv-01292-AWI-BAM

10                  Plaintiff,                            ORDER DIRECTING SUBMISSION OF
                                                          CERTIFIED TRUST ACCOUNT
11           v.                                           STATEMENT

12   SCHOOL DISTRICT OF IVER, et al.,

13                  Defendants.

14

15          Plaintiff Christian David Ento (“Plaintiff”), a county jail inmate proceeding pro se, filed

16 this civil action on September 16, 2019. (Doc. 1.) Plaintiff also filed an application seeking

17 leave to proceed in forma pauperis pursuant to 28 U.S.C. § 1915. (Doc. 2.) However, the

18 application was not complete.

19          Plaintiff is advised that a prisoner who brings a civil action in forma pauperis is required

20 to pay the full amount of the filing fee in installments when funds are available in his prison trust

21 account. 28 U.S.C. § 1915(b)(1). Although Plaintiff filed the requisite affidavit to proceed in

22 forma pauperis, he failed to submit a certified copy of his trust account statement (or institutional

23 equivalent) for the 6-month period immediately preceding the filing of the complaint, obtained

24 from the appropriate correctional official. 28 U.S.C. § 1915(a)(2).

25          Accordingly, IT IS HEREBY ORDERED that:

26          1.      Within forty-five (45) days from the date of service of this order, Plaintiff shall

27 submit a copy certified copy of his prison trust account statement that covers the 6-month period

28 immediately preceding the filing of this action.


                                                      1
 1         2.     No extension of time will be granted without a showing of good cause; and

 2         3.     The failure to comply with this order will result in a recommendation that this

 3 action be dismissed.

 4
     IT IS SO ORDERED.
 5

 6     Dated:    October 4, 2019                          /s/ Barbara   A. McAuliffe          _
                                                      UNITED STATES MAGISTRATE JUDGE
 7

 8

 9

10

11

12

13

14

15

16

17

18

19
20

21

22

23

24

25

26
27

28


                                                  2
